                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

RICHARD LEE SIMPKINS, III,

       Plaintiff,                                     Case No. 3:18-cv-309

vs.

GRANDVIEW HOSPITAL, et al.,                           District Judge Walter H. Rice
                                                      Magistrate Judge Michael J. Newman
      Defendants.
_________________________________________________________________________________

        ORDER AND ENTRY: (1) DENYING PLAINTIFF’S MOTION TO RECEIVE
   ELECTRONIC SERVICE (DOC. 40); (2) TERMINATING DOCS. 64 AND 90 ON THE
      COURT’S DOCKET; (3) STRIKING PLAINTIFF’S MOTION FOR A DEFAULT
    JUDGMENT AGAINST DEFENDANT NEUROSURGICAL CARE, INC. (DOC. 63);
     (4) GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE AN AMENDED
  ANSWER INSTANTER (DOC. 91); (5) GRANTING DEFENDANTS’ MOTION TO STAY
  DISCOVERY (DOC. 94); (6) STAYING DISCOVERY PENDING A DECISION ON THE
           PARTIES’ OBJECTIONS TO THE UNDERSIGNED’S REPORT AND
 RECOMMENDATION; (7) STRIKING THE SUMMONS RETURNED EXECUTED AS TO
   MATTHEW CARPENTER (DOC. 80); AND (8) DIRECTING PLAINTIFF TO SHOW
 CAUSE AS TO WHY HIS CLAIMS AGAINST MATTHEW CARPENTER SHOULD NOT
                        BE DISMISSED UNDER RULE 4(M)
_________________________________________________________________________________

       This civil case is before the Court on a number of motions, which the Court will address in turn

as follows:

1)     Pro se Plaintiff seeks leave to receive service of by email through the Court’s CM/ECF filing

       system. Doc. 40. In light of the logistical considerations involved, the undersigned prefers

       that pro se Plaintiff receive service via regular mail as contemplated by the Civil Rules.

       Accordingly, Plaintiff’s motion (doc. 40) is DENIED;

2)     Pro se Plaintiff also moves for a default judgment against Defendant Neurosurgical Care, Inc.

       Doc. 63. The undersigned STRIKES Plaintiff’s motion WITHOUT PREJUDICE against

       Neurosurgical Care (doc. 63) because Plaintiff failed to sign the motion as required by Fed. R.

       Civ. P. 11(a);
3)      Pro se Plaintiff also moves for a default judgment with regard to Defendant Matthew

        Carpenter. Doc. 64. However, Plaintiff concedes that the Matthew Carpenter served is not the

        Matthew Carpenter named in his pleading. Doc. 99. As a result, the Matthew Carpenter who

        was erroneously served moved to dismiss himself as party to this action. Doc. 90. Plaintiff,

        acknowledging that the wrong Matthew Carpenter was served, does not oppose the motion to

        dismiss. Doc. 99. As a result, the undersigned: (1) deems Plaintiff’s motion for a default

        judgment against Defendant Carpenter WITHDRAWN, and ORDERS that such motion (doc.

        64) be TERMINATED on the Court’s docket; (2) STRIKES the summons returned executed

        as to Matthew Carpenter (doc. 80); (3) ORDERS that the Matthew Carpenter served at 5901

        Cindy Drive, Dayton, Ohio 45449 is not a party to this case; and (4) TERMINATES the

        motion filed by the erroneously served Matthew Carpenter (doc. 90) as MOOT;

4)      It appearing that the Matthew Carpenter named as a party in this case has not been served (doc.

        117), and that the time for doing so under Fed. R. Civ. P. 4(m) has expired, pro se Plaintiff is

        ORDERED TO SHOW CAUSE, in writing and within 14 days, as to why claims his claims

        against Matthew Carpenter should not be dismissed under Rule 4(m).

5)      Defendants Christopher McIntosh, Patience Lesueur and Bobcat Emergency Physicians, LLC

        move for leave to file their first amended answer instanter and to stay discovery. Docs. 91, 94.

        For good cause shown, Defendants’ motions (docs. 91, 94) are GRANTED. Defendants’

        amended answer is deemed filed as of December 27, 2018 (doc. 92). Discovery in this case is

        STAYED pending a ruling on objections to the undersigned’s Report and Recommendation

        (doc. 118).

        IT IS SO ORDERED.



Date:   July 15, 2019                                   s/ Michael J. Newman
                                                        Michael J. Newman
                                                        United States Magistrate Judge

                                                   2
